Citation Nr: 1706555	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  13-07 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a bilateral eye disorder.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the Veteran submitted a timely notice of disagreement with the March 2012 decision, which, in pertinent part, denied entitlement to service connection for an eye disorder, right hip flexor, bilateral hearing loss, and tinnitus.  The Veteran was issued a statement of the case with respect to those issues in August 2012.  However, in his March 2013 substantive appeal, the Veteran limited the scope of his appeal to the issues of entitlement to service connection for right hip, eye, and tinnitus disorders.  Therefore, an appeal of the issue of entitlement to service connection for bilateral hearing loss has not been perfected and is not properly before the Board.

Additionally, while the RO denied entitlement to service connection for right hip flexor, the Board has recharacterized the issue as a right hip disorder to more broadly encompass all currently diagnosable right hip disorders.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (when a claimant makes a claim, he is seeking a service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afford every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Right Hip Disorder

The Veteran seeks service connection for a right hip disorder.  In his March 2013 substantive appeal, he contends that he injured his hip at the same time he injured his currently service-connected right thumb while playing basketball in service.  He reports that he has recurring pain in his hip and an unbalanced stance since his in-service injury.

The Board finds the Veteran competent to report his symptoms of recurring pain in his hip and an unbalanced stance.  The Board further finds that the Veteran's report is credible as it is facially plausible and uncontroverted by the evidence of record.  Therefore, the Board finds that the Veteran's lay statements are suggestive of a current disability, or persistent or recurrent symptoms of a disability.

Moreover, the Veteran's service treatment records (STR) suggest the occurrence of an in-service injury.  In this regard, such reference a limp and potential right foot sprain during service.  See STR (December 3, 1974; May 30, 1975).  Furthermore, a December 1977 STR reflects a right hand injury as a result of playing basketball.  

The Board, however, notes that there is insufficient evidence to prove an association between the Veteran's right hip complaints and his in-service injuries.  In particular, the record lacks a medical opinion confirming the presence of a right hip disorder related to his in-service injuries.  Therefore, a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed right hip disorder.  38 U.S.C.A. §  5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Bilateral Eye Disorder

The Veteran seeks service connection for a bilateral eye disorder.  In his March 2013 substantive appeal, he contends that, while performing his duties as a mechanic during service, brake fluid splashed into his eyes.  He further indicated that he experienced secretions and a decrease in visual acuity during service, which necessitated the use of glasses.

The Veteran's STRs reflects treatment for conjunctivitis on multiple occasions, to include in August 1975 and August 1979.  Additionally, in June 1974, such reflect complaints of irritated eyes.  Further, the STRs indicate that the Veteran's visual acuity decreased during service.  In this regard, such include complaints that he had difficulty seeing at a distance in March 1979 as well as a diagnosis of hyperopic astigmatism and a prescription for glasses.  Further, at his April 1981 separation examination, it was noted that the Veteran wore corrective lenses.

Post-service treatment records reflect diagnosis of glaucoma and choroidal nevus of the left eye in February 2012.   

Based on the foregoing, the Veteran was afforded a VA examination in July 2012 in order to ascertain the nature and etiology of his claimed bilateral eye disorder.  At such time, the examiner diagnosed glaucoma suspect and nuclear sclerotic cataracts.  However, she opined that it was less likely than not that the Veteran's eye disorder was incurred in or caused by the claimed in-service injury, event, or illness.  In support of her opinion, the examiner noted that, while the Veteran claimed that he was splashed in the eye while working as a mechanic in service, there was nothing on the current eye examination, scarring or otherwise, to suggest that such was the cause of any visual complaints.  In addition, the examiner noted that the Veteran was a glaucoma suspect based on the appearance of his optic nerves and elevated intraocular pressure; however, upon examination, the appearance of his optic nerve both clinically and with imaging does not support his visual field defects seen on Goldmann visual field testing.  Finally, she indicated that the amount of nuclear sclerotic cataract was age-related and not visually significant that the current time.

However, the Board finds that a remand is necessary in order to obtain an addendum opinion.  In this regard, it does not appear that the examiner considered whether the Veteran's current bilateral eye disorder is related to his in-service complaints of conjunctivitis and irritated eyes, and/or the decrease in his visual acuity during service.  Moreover, she did not address the etiology of choroidal nevus of the left eye, which was diagnosed in February 2012.  

Furthermore, as noted previously, the Veteran's STRs reflect a diagnosis of hyperopic astigmatism, which is a refractive error of the eye.  In this regard, the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.03(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject to a superimposed disease or injury that resulted in an additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Therefore, an opinion addressing whether the Veteran has a refractive error, to include hyperopic astigmatism, that was subject to a superimposed disease or injury during service and resulted in additional disability is necessary.

Consequently, a remand is necessary in order to obtain an addendum opinion addressing the foregoing matters. 

Tinnitus

The Veteran seeks service connection for tinnitus, which he relates to exposure to loud noise, to include engines, during service.   

The Veteran's STRs are negative for any complaints, treatment, or findings referable to tinnitus; however, such reflect that, in June 1979, he was placed on a hearing conservation program.  Furthermore, as his military occupational specialty was an automotive mechanic, there is a high probability that he was exposed to loud noise during service.

The Veteran underwent a VA examination in December 2011 in order to ascertain the nature and etiology of his tinnitus.  During the examination, he reported that he first noticed tinnitus approximately five years previously.  The examiner, however, opined that the Veteran's current tinnitus is not related to service.  The examiner reasoned that there was no significant hearing loss shift in service; that the Veteran reportedly noticed tinnitus more than 15 years after separation from service; and the Veteran's tinnitus is characteristic of "normal tinnitus," which is etiologically related to aging.  Furthermore, the examiner found that the Veteran's tinnitus is at least as likely as not a symptom associated with his nonservice-connected hearing loss.

In his March 2013 substantive appeal, the Veteran clarified that his symptoms actually began more than five years prior to his December 2011 VA examination, but that such symptoms only became noticeable only five years prior to the examination.

The Board finds that the Veteran is competent to report the onset of his tinnitus symptoms.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a Veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation").  Accordingly, the Board finds that an addendum opinion is needed to address the Veteran's March 2013 assertion that his symptoms actually began more than five years prior to the December 2011 VA examination.

All Claims

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained, namely those related to eye treatment since 2008.  See VA examination (July 2012).  Thereafter, all identified records, to include updated VA treatment records dated from July 2012 to present, should be obtained.



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to specifically include any eye treatment since 2008 as reported during the July 2012 VA examination.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from the Nebraska-Western Iowa VA Healthcare System, to include the Omaha facility, from July 2012 to the present should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran, and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provide in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination conducted by an appropriate medical professional in order to determine the nature and etiology of the Veteran's claimed right hip disorder. The record and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the record and this Remand have been reviewed.

(A)  The examiner should identify all currently diagnosed right hip disorders. 

(B)  For each currently diagnosed right hip disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to the Veteran's service, to include his complaints of a limp in December 1974, potential right foot sprain in May 1975, and/or his basketball injury as noted in December 1977.

(C)  If arthritis of the right hip is diagnosed, the examiner should offer an opinion as to whether such manifested within one year of his service discharge in May 1981, i.e., by May 1982, and, if so, describe the manifestations.

In offering his or her opinion, the examiner should consider the Veteran's statements regarding the onset and continuity of right hip symptoms, to include his report that of recurrent right hip pain and unbalanced stance since an in service basketball injury during active service.

A complete rationale must be provided for all opinions expressed.  

3.  With respect to the Veteran's eye disorder, return the record to the examiner who conducted the July 2012 examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the record and the Remand have been reviewed.  If the July 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  The examiner should identify an eye disorders the Veteran has had at any point referable to his November 2011 claim, even if such have subsequently resolved.  In this regard, the examiner should specifically indicate whether the Veteran has hyperopic astigmatism and/or choroidal nevus of the left eye in addition to his glaucoma suspect and nuclear sclerotic cataracts.   

(B)  If a refractive error, to include hyperopic astigmatism, is diagnosed, the examiner should offer an opinion as to whether there was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.

(C)  For each acquired eye disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to the Veteran's service, to include brake fluid splashing in his eyes, his in-service complaints of conjunctivitis and irritated eyes, and/or the decrease in his visual acuity during service.

In offering his or her opinion, the examiner should consider the Veteran's statements regarding the onset and continuity of eye symptoms.

A complete rationale must be provided for all opinions expressed.  

4.  With respect to the Veteran's tinnitus, return the record to the VA examiner who conducted the December 2011 VA examination.  The record and a copy of this Remand must be available to the examiner.  The examiner should note in the examination report that the record and the Remand have been reviewed.  If the December 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus had its onset during service, or is otherwise related to his in-service noise exposure, or manifested within one year of his service discharge in May 1981, i.e., by May 1982.

In rendering such opinion, the examiner should consider the Veteran's March 2013 statement in which he clarified that his tinnitus symptoms actually began more than five years prior to his December 2011 VA examination, but that such symptoms only became noticeable only five years prior to the examination.  

In offering his or her opinion, the examiner should consider the Veteran's statements regarding the onset and continuity of his tinnitus.

A complete rationale must be provided for all opinions expressed.  

5.  After completing the above actions, to include any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the record.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

